USCA4 Appeal: 20-2095      Doc: 31        Filed: 06/17/2022   Pg: 1 of 7




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 20-2095


        JACOB PHILLIPS,

                            Plaintiff - Appellant,

                     v.

        NEW MILLENNIUM BUILDING SYSTEMS, LLC,

                            Defendant - Appellee,

                     and

        JOHN W. HANCOCK, JR., LLC; STEEL DYNAMICS, INC.; NEW
        MILLENNIUM BUILDING SYSTEMS; MICHAEL RADER,

                            Defendants.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Elizabeth Kay Dillon, District Judge. (7:18-cv-00515-EKD)


        Submitted: April 29, 2022                                      Decided: June 17, 2022


        Before DIAZ, THACKER, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Melvin E. Williams, Meghan A. Strickler, MEL WILLIAMS PLC, Roanoke,
        Virginia, for Appellant. Agnis C. Chakravorty, Frank K. Friedman, WOODS ROGERS,
USCA4 Appeal: 20-2095      Doc: 31         Filed: 06/17/2022    Pg: 2 of 7




        PLC, Roanoke, Virginia; Anthony M. Stites, BARRETT MCNAGNY, LLP, Fort Wayne,
        Indiana, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 20-2095       Doc: 31         Filed: 06/17/2022     Pg: 3 of 7




        PER CURIAM:

                 Jacob Phillips filed a complaint pursuant to 29 U.S.C. § 2617, against his former

        employer, New Millennium Building Systems (“New Millennium”), alleging that New

        Millennium violated his rights under the Family and Medical Leave Act (“FMLA”), 29

        U.S.C. §§ 26011-2654. On appeal, Phillips asserts that the district court erred in granting

        summary judgment to New Millennium because genuine disputes of material fact exist.

        We affirm.

                 “We review a district court’s grant of summary judgment de novo.” Battle v.

        Ledford, 912 F.3d 708, 712 (4th Cir. 2019). Summary judgment is appropriate only when

        “there is no genuine dispute as to any material fact and the movant is entitled to judgment

        as a matter of law.” Fed. R. Civ. P. 56(a). In determining whether a genuine issue of

        material fact exists, we view the facts, and draw all reasonable inferences therefrom, in the

        light most favorable to the nonmoving party. Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir.

        2011).

                 Employees covered by the FMLA are “entitled to a total of 12 workweeks of leave

        during any 12-month period” for family and health-related matters and have a right “to be

        restored by the employer to the position of employment held by the employee when the

        leave commenced[,]” or to “an equivalent position with equivalent employment benefits,

        pay, and other terms and conditions of employment.” 29 U.S.C. §§ 2612(a)(1), 2614(a)(1).

        Claims of alleged violations of these prescriptive rights—known as “interference” or

        “entitlement” claims—arise under 29 U.S.C. § 2615(a)(1), which states that “[i]t shall be

        unlawful for any employer to interfere with, restrain, or deny the exercise of or the attempt

                                                     3
USCA4 Appeal: 20-2095       Doc: 31          Filed: 06/17/2022      Pg: 4 of 7




        to exercise, any right provided under this title.” In addition to these prescriptive rights and

        protections, the FMLA also contains proscriptive provisions that protect employees from

        discrimination or retaliation for exercising their substantive rights under the FMLA. Sharif

        v. United Airlines, Inc., 841 F.3d 199, 203 (4th Cir. 2016); see 29 U.S.C. § 2615(a)(2), (b).

               Phillips first argues that equitable estoppel precludes New Millennium’s argument

        that he had exhausted his FMLA leave because The Hartford, a company retained by New

        Millennium to administer FMLA benefits, represented to Phillips that he had additional

        leave available. In an equitable estoppel claim under a federal statute, federal principles of

        equitable estoppel apply. See Kosakow v. New Rochelle Radiology Assocs., P.C., 274 F.3d

        706, 725 (2d Cir. 2001). “The doctrine of equitable estoppel is properly invoked where the

        enforcement of the rights of one party would work an injustice upon the other party due to

        the latter’s justifiable reliance upon the former’s words or conduct.” Id. “Under federal

        law, a party may be estopped from pursuing a claim or defense where: 1) the party to be

        estopped makes a misrepresentation of fact to the other party with reason to believe that

        the other party will rely upon it; 2) and the other party reasonably relies upon it; 3) to [his]

        detriment.” Id. We conclude that it was not reasonable for Phillips to rely on The

        Hartford’s representation that he had additional FMLA leave available because Phillips

        was on notice that The Hartford’s records were incomplete. Additionally, Phillips could

        not have detrimentally relied on The Hartford’s representation because Phillips was

        physically unable to attend work on October 21, 2016 (the infraction for which he was

        terminated), regardless of the amount of leave he had remaining.



                                                       4
USCA4 Appeal: 20-2095      Doc: 31         Filed: 06/17/2022     Pg: 5 of 7




               Phillips next argues that New Millennium interfered with the exercise of his FMLA

        rights by incorrectly telling him that he had exhausted his FMLA leave, failing to provide

        notice of his remaining FMLA leave pursuant to certain regulations, and by terminating

        him for using his FMLA leave. To establish an FMLA interference claim, the plaintiff

        must demonstrate that “(1) he [was] entitled to an FMLA benefit, (2) his employer

        interfered with the provision of that benefit, and (3) that interference caused harm.” Adams

        v. Anne Arundel Cnty. Pub. Sch., 789 F.3d 422, 427 (4th Cir. 2015). Phillips did not

        establish the elements of an interference claim under FMLA because he did not submit

        evidence establishing his entitlement to additional FMLA leave and, even accounting for

        rollover time, Phillips did not have enough FMLA leave to cover all of his absences.

               As for New Millennium’s compliance with certain regulations, violations of which

        can constitute interference with FMLA, see 29 C.F.R. § 825.300(e), Phillips asserts that

        New Millennium failed to comply with 29 C.F.R. § 825.300(d)(5), (6), which requires that

        if an employee exhausts his leave entitlement, the employer shall provide notice within

        five business days of a request for leave and requires that an employer notify an employee

        of his remaining leave upon request. He also contends that New Millennium failed to

        comply with 29 C.F.R. § 825.301(c), which requires that an employer resolve disputes over

        FMLA with the employee, and 29 C.F.R. § 825.500(c)(7), which requires that an employer

        keep records of disputes over FMLA leave designations. Our review of the record reveals

        that New Millennium substantially complied with these regulations.

               Finally, Phillips argues that there were genuine issues of material fact with respect

        to his retaliation claim. Specifically, he argues that he engaged in a protected activity in

                                                     5
USCA4 Appeal: 20-2095      Doc: 31         Filed: 06/17/2022      Pg: 6 of 7




        attempting to use FMLA leave because he was entitled to rely on The Hartford’s

        representation that he had FMLA leave remaining and that New Millennium’s reason for

        terminating him was pretextual.        FMLA regulations provide that “employers are

        ‘prohibited from discriminating against employees or prospective employees who have

        used FMLA leave’ and that ‘employers cannot use the taking of FMLA leave as a negative

        factor in employment actions, such as hiring, promotions, or disciplinary actions.’” Dotson

        v. Pfizer, Inc., 558 F.3d 284, 294-95 (4th Cir. 2009) (quoting 29 C.F.R. § 825.220(c)). A

        claim of retaliatory discharge under the FMLA is analyzed under the same burden-shifting

        framework that applies to retaliatory discharge claims brought pursuant to Title VII of the

        Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17. Sharif, 841 F.3d at 203. An

        employee claiming retaliation must first make a prima facie showing that (1) he engaged

        in protected activity, (2) the employer took adverse action against him, and (3) the adverse

        action was causally connected to his protected activity. Yashenko v. Harrah’s N.C. Casino

        Co., 446 F.3d 546, 551 (4th Cir. 2006). “Retaliation claims . . . require the employee to

        show that retaliation was a but-for cause of a challenged adverse employment action.”

        Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 217 (4th Cir. 2016) (internal

        quotation marks omitted). If a plaintiff “puts forth sufficient evidence to establish a prima

        facie case of retaliation” and the employer “offers a non-discriminatory explanation” for

        the adverse employment action, the plaintiff “bears the burden of establishing that the

        employer’s proffered explanation is pretext for FMLA retaliation.” Yashenko, 446 F.3d at

        551 (internal quotation marks omitted).



                                                     6
USCA4 Appeal: 20-2095      Doc: 31         Filed: 06/17/2022      Pg: 7 of 7




               We conclude that Phillips has not established a prima facie case of retaliation

        because he has not shown that he engaged in a protected activity. Even if Phillips had

        established a prima facie retaliation claim, New Millennium provided a non-retaliatory

        reason for terminating him, namely, that he violated the company’s leave policy. See

        Vannoy v. Fed. Rsrv. Bank of Richmond, 827 F.3d 296, 304-05 (4th Cir. 2016) (“The

        FMLA does not prevent an employer from terminating an employee for poor performance,

        misconduct, or insubordinate behavior.”). Phillips has not provided evidence to establish

        that New Millennium’s reason for terminating him was pretextual. See id. at 305 (“A

        plaintiff’s own assertions of discrimination in and of themselves are insufficient to counter

        substantial evidence of legitimate non-discriminatory reasons for a discharge.” (alteration

        and internal quotation marks omitted)).

               Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     7